       Case 1:16-cr-00146-BLW Document 127 Filed 02/12/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                              Case No. 1:16-cr-00146-BLW
        Plaintiff,
                                              MEMORANDUM DECISION
         v.                                   AND ORDER

 JEROD LEON NIELSON,

        Defendant.



                                INTRODUCTION

      Before the Court are Jerod Nielson’s Motions for Compassionate Release.

Dkt. 122, 124. The Government opposes the motions. Dkt. 125. After considering

the briefing and record, the Court will deny the motions.

                                 BACKGROUND
      In 2017, Nielson pled guilty to possession with intent to distribute

methamphetamine, cocaine, and heroin, and was sentenced to 97 months

incarceration. The first time Nielson was stopped by police, the officer found an

assault rifle in the vehicle Nielson had rented. PSR, Dkt. 85. Nielson was held

responsible for 801 grams of pure methamphetamine, 193 grams of heroin, and

118 grams of cocaine. Id. Nielson has previous convictions for controlled




MEMORANDUM DECISION AND ORDER - 1
       Case 1:16-cr-00146-BLW Document 127 Filed 02/12/21 Page 2 of 4




substance offenses, driving under the influence, and resisting arrest.

      Nielson has served approximately 55 months of his sentence. His projected

release date is May 15, 2022. Nielson is currently incarcerated at FPC Yankton,

which has no active cases of COVID-19. https://www.bop.gov/coronavirus/ (last

accessed February 11, 2021).

      Nielson is 39 years old, is obese, and suffers from Vitamin D deficiency,

sleep apnea, and hyperlipidemia (high cholesterol). Dkt. 125-3. Nielson seeks

compassionate release because of his risk of severe symptoms if he contracts

COVID. He also seeks compassionate release to care for his sons, and because he

alleges he has done well in prison – completing job training and significant BOP

programming.

                               LEGAL STANDARD

      Mr. Nielson seeks compassionate release under 18 U.S.C. 3582(c)(1)(A). To

grant compassionate release, a district court must, as a threshold matter, determine

whether a defendant has exhausted his or her administrative remedies. Id. If the

exhaustion requirement is met, the court must consider the 18 U.S.C. § 3553(a)

factors. Id. Then the Court may grant compassionate release only if the defendant

shows that “extraordinary and compelling reasons warrant such a reduction.” and

the reduction is “consistent with applicable policy statements” issued by the U.S.




MEMORANDUM DECISION AND ORDER - 2
        Case 1:16-cr-00146-BLW Document 127 Filed 02/12/21 Page 3 of 4




Sentencing Commission. Id.; United States v. Rodriguez, 424 F. Supp. 3d 674, 680

(N.D. Cal. 2019). The defendant bears the burden of establishing that extraordinary

and compelling reasons exist to justify compassionate release. See United States v.

Greenhut, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020) (citing United States

v. Sprague, 135 F.3d 1301, 1306-07 (9th Cir. 1998)).

                                    ANALYSIS

      Thirty days have passed since Nielson submitted his request for

compassionate release to the Warden of FPC Yankton, which was denied.

Therefore, he has exhausted his remedies under § 3582(c)(1)(A) and his motion is

ripe for consideration.

      The § 3553(a) factors do not warrant a reduction of Nielson’s sentence.

Nielson was arrested for possessing large quantities of methamphetamine, cocaine,

and heroin. During his first encounter with police he was in possession of an

assault rifle and directed a codefendant to dispose of drugs. He has served 55

months of his 97-month sentence. While Nielson is to be commended for his

performance while in prison, this does not change the § 3553(a) analysis. Further,

considering the nature of Nielson’s crime and his general good health the Court

cannot find that Nielson would not be a danger to society if released.

      Nielson has also not demonstrated extraordinary and compelling reasons




MEMORANDUM DECISION AND ORDER - 3
       Case 1:16-cr-00146-BLW Document 127 Filed 02/12/21 Page 4 of 4




warranting his release. He is 39 years old. His health conditions put him at an

increased risk of severe symptoms, or complications, if he contracts COVID.

However, FPC Yankton has no active cases of COVID-19 and BOP is actively

administering the COVID-19 vaccine to prisoners. Accordingly, the Court will

deny Nielson’s motions.

                                     ORDER

      IT IS ORDERED that Jerod Nielson’s Motions for Compassionate Release

(Dkt. 122, 124) are DENIED.



                                             DATED: February 12, 2021


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
